Exhibit 10.2 July 12, 2007 Mr. Stephen M. Ross The Related Company LP Time Warner Center 60 Columbus Circle, 19th Floor New York, NY 10023 Re:Agreement Regarding Centerline Share Options Dear Mr. Ross: Reference is made to (a) the CharterMac Ross Non-Qualified Share Option Agreement dated as of November 17, 2003 (the “2003 Option”), a copy of which is attached hereto as Exhibit A, and (b) the Centerline Holding Company Ross Non-Qualified Share Option Agreement dated as of July12, 2007 (the “2007 Option”), a copy of which attached hereto as Exhibit B. The undersigned hereby agree that upon the execution and delivery of the 2007 Option to you by Centerline, the 2003 Option will terminate, and your right to exercise the 2003 Option with respect to all Option Shares (as defined in the 2003 Option) covered by the 2003 Option, whether vested or unvested, shall immediately terminate. CENTERLINE HOLDING COMPANY By: /s/ Marc D. Schnitzer Marc D. Schnitzer Chief Executive Officer and President ACKNOWLEDGED AND AGREED: /s/ Stephen M. Ross Stephen M. Ross
